Matter of Satondji F. (2019 NY Slip Op 01710)





Matter of Satondji F.


2019 NY Slip Op 01710


Decided on March 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2019

Gische, J.P., Webber, Kern, Singh, JJ.


8658

[*1]In re Satondji F., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency.


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about December 7, 2017, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The court providently exercised its discretion when it adjudicated appellant a juvenile delinquent and placed him on probation. This was the least restrictive dispositional alternative consistent with appellant's best interests and the community's need for protection (see Matter of Katherine W. , 62 NY2d 947, 948 [1984]), in light of appellant's violent conduct during the underlying offense, as well as his unfavorable disciplinary and academic record at school and other negative background factors. The court noted probation would provide a more appropriate level of supervision and support than an adjournment in contemplation of dismissal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2019
CLERK